The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
Claims 29, 32-33, 35-36, and 38-47 are currently pending.
Claims 32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
The claims have been examined to the extent that they read on the elected
genes (NKX3-1 and PRPS1) and one additional gene rejoined by the examiner (AOC2). The additionally recited genes have been withdrawn from consideration as being directed to nonelected subject matter. Prior to allowance of the claim, any nonelected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 33, 35-36, 38-40, 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 29, 33, 35-36, 38-40, 42-47 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of processing or analyzying a biological sample, yet the method only requires obtaining a biological sample and measuring an expression level of two or more genes.  Thus it is not clear if applicant intends to cover only a method of obtaining a biological sample and measuring an expression level of two or more genes OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. This rejection could be overcome by amending the preamable to recite i.e., A method of measuring expression in a biological sample of a human subject suspected of having or being at risk of developing a lung cancer.  
Claim 35 is rejected over the recitation of the phrase “wherein the lung cancer is adenocarcinoma, squamous cell carcinoma, small cell carcinoma, large cell carcinoma, or benign neoplasms of the lung”.  This recitation is confusing because “benign neoplasms of the lung” are not lung cancer.  Clairification is required. 

Claim 42 is rejected over the recitation of the phrase “obtaning an additional biological sample from the human subject to monitor a progression of the lung disease”.   This recitation is confusing because claim 29 does not require that a lung disease is present. In claim 29 the subject is only suspected of having or being at risk of developing a lung cancer.   Additionally there is insufficient antecedent basis for “the lung disease” in the claim because the claims do not previously refer to “lung disease”.  While claim 42 recites the broad recitation “lung disease”, the claim depends from claim 29 which is limited to “lung cancer” which is a specific type of lung disease. A broad limitation together with a narrow limitation that falls within the broad limitation is considered indefinite when the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 


3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 29, 33, 35, 38-39, 42-45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251).
Regarding Claim 29 Gebel teaches that using DNA microarrays covering 2031 cDNA probes, they investigated differential gene expression in tissues of the rat respiratory tract, i.e. respiratory nasal epithelium (RNE) and lungs of rats exposed either acutely (3 h) or subchronically (3 h/day, 5 days/week, 3 weeks) to mainstream CS with death either immediately or at 20 h after exposure. (abstract). Thus Gebel teaches a method of processing or analyzing a biological sample of a subject comprising obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the subject; and measuring an expression level of two or more genes of the biological sample. The recitation that the “subject is suspected of having or being at risk of developing lung cancer” is vague and general and does not meaningfully distinguish such subjects from other subjects in the general population. It is well known in the art that exposure to smoke increases the risk of developing lung cancer. Thus any subject that has been exposed to smoke is considered to have a risk of developing lung cancer. In the instant case the rats exposed to smoke are considered to be at risk of developing lung cancer. 
Regarding Claim 33 Gebel teaches a method wherein the expression levels of gene 
transcripts are measured by nucleic acid chip analysis (abstract). 
Regarding Claim 35 the rats of Gebel are being interpreted as being at risk for developing a lung cancer, such as adenocarcinoma, since this type lung cancer occurs mainly in current or former smokers.  
Regarding Claim 38 the rats of Gebel have been exposed to an airway pollutant (smoke) (abstract). 
Regarding Claim 39 the rats of Gebel have been exposed to an airway pollutant that is cigarette smoke (abstract). 
Regarding Claims 42-43 Gebel teaches they investigated differential gene expression in tissues of the rat respiratory tract, i.e. respiratory nasal epithelium (RNE) and lungs of rats exposed either acutely (3 h) or subchronically (3 h/day, 5 days/week, 3 weeks) to mainstream CS. Gebel teaches that differential gene expression was most evident in RNE of rats exposed once and was characterized by strong up-regulation of genes encoding oxidative stress-responsive and Phase II drug-metabolizing enzymes.  After 3 weeks of exposure, the strength of expression of this class of genes was markedly reduced, pointing to an adaptive response (abstract, Table II). Thus Gebel teaches obtaining an additional biological sample from the subject wherein the additional biological sample is obtained at least one week after obtaining the biological sample. It is noted that claim language of “to monitor a progression of lung disease: merely sets forth the intended use of the additional sample, but does not limit the scope of the claims.  In other words, the claims do not require an active process step of monitoring progression.  
	
Regarding Claim 44 Gebel teaches that qualitative integrity tests and quantitative measurements of purified total RNA were done with a spectrophotometer and capillary electrophoresis (page 170, col 2). 
Regarding Claim 45 the rats of Gebel are being interpreted as being asymptomatic for lung cancer. 
Regarding Claim 47 the rats of Gebel have not been previously diagnosed with lung cancer. 
Gebel does not teach a method wherein the subject is a human subject (clm 29). Gebel does not teach a method of measuring the expression level of two or more genes selected from  AOC2, NKX3-1, and PRPS1 (clm 29). 
However Guajardo teaches RNA was prepared from nasal respiratory epithelial cells from children and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it contains probes for measuring the expression of AOC2, NKX3-1, and PRPS1 (see OA Appendix).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gebel by performing additional experimentation on human subjects using the Affymetrix U122A chip (which comprises probes for AOC2, NKX3-1, and PRPS1) as suggested by Guajardo.  After it was determined that smoke exposure causes altered gene expression in nasal epithelial cells of rats, it would have been an obvious next step to further study if smoke exposure also causes altered gene expression in nasal epithelial cells of humans. One of skill in the art would have been motivated to further study if smoke exposure causes altered gene expression in nasal epithelial cells of humans since Gebel teaches that differential gene expression patterns that result from cigarette smoke in vivo, may be instrumental in identifying the molecule mechanisms leading to the onset of inflammatory and/or morphological changes (abstract). Based on the prior art of Gebel and the knowledge available to one of ordinary skill in the art, there would have been a reasonable expectation cigarette smoke will also cause differential gene expression in nasal epithelium cells from humans. Further one of skill in the art would have been motivated to use the Affymetrix U122A chip because it was commercially available and contains probes which measure the expression of 14,285 genes and therefore allows one to identify additional genes in nasal epithelial cells that are altered by exposure to smoke. 

6.	Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) as applied to claim 29 and in further view of Lampe (Cancer Epidemiology, Biomarkers, and Prevention 2004; 13(3) March 2004). 
	The teachings of Gebel and Guajardo are presented above. 
	The combined references do not teach a method wherein the human subject is a smoker (clm 36). 
However Lampe teaches that using DNA microarrays, it was possible to distinguish between 85 individuals exposed to smoke and unexposed to tobacco smoke on the basis of mRNA expression (abstract).  Lampe teaches that the smokers smoked more than one half pack or 10+ cigarettes/day (page 446, col 1). Thus Lampe teaches a method of looking at gene expression levels in a human subject that is a smoker (para 0041). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gebel and Guajardo by using humans that currently smoke to further study if smoke exposure causes altered gene expression in nasal epithelial cells of humans.  In the instant case Gebel teaches that the rats were exposed either acutely (3h) or subchronically (3h/day,5days/week, 3 weeks) to mainstream cigarette smoke. One of skill in the art would have been motivated to use humans that actually smoke to study if smoke exposure in humans also causes altered gene expression in nasal epithelial cells rather than exposing human non-smokers to smoke unnecessarily because there is compelling evidence that cigarette smoking causes cancer and other disease such as cardiovascular disease and chronic obstructive pulmonary disease (Gebel page 169, col 2).  Thus it is more ethical to study altered gene expression due to smoking in subjects that smoke. 

7.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) as applied to claim 29 above and in further view of Sabo-Attwood (American Journal of Pathology Vol 167 No 5 Nov 2005 pages 1243-1256). 
The teachings of Gebel and Guajardo are presented above. 
The combined references do not teach a method wherein the human subject has been exposed to asbestos (clm 40).
However Sabo-Attwood teaches that to elucidate genes important in the development or repair of asbestos induced lung disease, gene expression was examined in mice after inhalation of chrysotile asbestos for 3, 9, and 40 days (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Gebel and Guajardo by measuring gene expression in nasal epithelial cells of human subjects that have been exposed to asbestos as suggested by Sabo-Attwood. One of skill in the art would have been motivated to measure gene expression in nasal epithelial cells of human subjects exposed to asbestos for the benefit of being able to identify genes that are differentially expressed after asbestos exposure. 
8.	Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251) as applied to claim 29 and in further view of Brody (WO 2005/047451 Pub 3/26/2005) and Lampe (Cancer Epidemiology, Biomarkers, and Prevention 2004; 13(3) March 2004). 
	The teachings of Gebel and Guajardo are presented above. 
	The combined references do not teach a method of measuring the expression level of two or more genes selected from  AOC2, NKX3-1, and PRPS1, wherein the expression levels of at most 500 genes are determined
	However Brody discloses 166 genes, including NKX3-1, whose expression in bronchi is known to be affected by cigarette smoke (para 0038). 
	Additionally Lampe discloses 28 genes, including AOC2, whose expression in peripheral leukocytes is known to be affected by cigarette smoke (Table 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gebel and Guajardo by measuring the expression level of AOC2 and NKX3-1 in nasal epithelial cells, wherein the expression levels of at most 500 genes are determined.  One of skill in the art would have been motivated to detect the expression level of the 166 disclosed genes of Brody and the 28 genes of Lampe (total 194) in nasal epithelial cells for the benefit of being able to determine if the genes that are differentially expressed in bronchi and periperal leukocytes exposed to smoke are also  differentially expressed in nasal epithelial cells exposed to smoke. 


Response To Arguments

9.	In the response the Applicants traversed the rejections under 35 USC 103. In the response the Applicants argue that the cited references (Gebel, Brody, Guajardo, and Sabo-Attwood) do teach every element of claim 29 as amended.  They argue that there is no motivation in the prior art to extend the field of injury of lung cancer to the nasal epithelium. They argue that the cited references do not teach that the genes in claim 29 have altered expression in lung cancer. 
This argument has been fully considered but is not persuasive. First it is noted that the rejections have been modified to address the claims as amended.  Claim 29 is now rejected over the combination of Gebel and Guajardo.  As discussed above, this combination of references teaches each of the limitations of claim 29. In the instant case, examiner is NOT required to provide motivation to extend the field of injury of lung cancer to the nasal epithelium.  The examiner has a different reason for combining.  The examiner must articulate (i) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine the reference teachings; and (ii) a finding that there was a reasonable expectation of success.  In the instant case motivation is present and has been provided.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the genes in claim 29 have altered expression levels in nasal epithelial cells of subjects with lung cancer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Improper Markush Rejection
10.	Claims 29, 33, 35-36, 38-40, and 42-47 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groups: two or more genes wherein the two or more genes comprise at least two of AMACR, BCAP29, CPE, FLCN, PTGER4, USHIC, UBEIL, CCT4, EIF4A1, DUSP3, SDHC, CSNK1G2, USC4, DMTF1, MPV17, TFDP2, RREB1, ADK, FLJ11806, CDK5, RAD1, FLJ10613, CXorf34, APS, NFIC, HSF2BP, AOC2, FLJ14107, USP34, KIAA0894, MPP2, ATP6V1IE1, DNAJB6, NCOA3, KPNA4, COQ7, BTN3A1, ATM, HFE, TRN, ATP8A1, ELOVLS, IVL, N2N, THEA, PRDX2, AKAP11, NKX3-1, PRPS1 or GPC6. The Markush grouping is improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with lung cancer. Accordingly, while the different genes are asserted to have the property of being correlated with lung cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with lung cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634